DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by  Voznesensky et al. (US 200/20107543).
Regarding claim 13, Voznesensky discloses a thermal treatment device (fig.1-3 and fig.8) comprising: a thermal production unit (fig.2; temperature driving element 22, see also [0076]); a power source communicative with the thermal production unit; a thermal transfer unit configured to transfer thermal energy from the thermal production unit to a target [0029]; and a controller (fig.8; external programming unit 50) configured to control the thermal production unit to generate temperatures between a minimum and maximum temperature ([0025], [0034], [0079] and [0080]); wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Voznesensky et al. (US 20020107543) in view of Schaefer et al. (US 2016/0022477).
Regarding claim 1, 2, 4, 9 and 17,  Voznesensky discloses a cold and hot thermal treatment device (fig.1-3 and fig.8) comprising: a heat production unit (fig.2; temperature driving element 22, see also [0076]) configured to produce hot heat and cold heat [0076]; a power source electrically connected to the heat production unit to desired combinations of temperature levels and changes and current and voltage levels and changes.  Each one of the electrodes is preferably programmable independently. However, Voznesensky does specifically teach is gradually decreased to a predetermined minimum temperature according to a constant rate for temperature increase/decrease temperature; comprising a digital thermometer/ a temperature measuring sensor at a distal end of the heat transfer unit and a timer.
Schaefer teaches the thermal contrast therapy devices disclosed herein are configured to provide a sequence of alternating cooling periods and heating periods to one or more areas of a patient's body (abstract). Schaefer also teaches a system is configured to provide a substantially uniform rate of heat transfer across the teaches one or more temperature sensors may be positioned at various locations on or within a treatment pad and may be configured to measure the temperature of the patient's tissue [0110]. The system further may be configured to customized time (automatically adjust) duration for one or more periods, the number of periods in the treatment sequence (timer) ([0081], [0139], [0183], and see also fig.14A-1 to 14G-2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Voznesensky with a system including one or more temperature sensors may be positioned at various locations on or within a treatment pad and configured to provide a uniform heat transfer rate as taught by Schaefer for the purpose of providing safe treatment. 
Regarding claim 3, Voznesensky in view of Schaefer teaches the cold and hot thermal treatment device of claim 1, wherein an insulator is installed in a heat transfer passage provided between the heat production unit and the heat transfer unit ([0056] and [0093] of Voznesensky).
Regarding claim 5, Voznesensky in view of Schaefer teaches the cold and hot thermal treatment device of claim 4, wherein the hot heat produced by the heat production unit is produced by any one of a thermoelectric element, an electrothermal wire, and a vortex tube ([0085] of Voznesensky).
Regarding claim 6, Voznesensky in view of Schaefer teaches the cold and hot thermal treatment device of claim 4, wherein the cold heat produced by the heat production unit is produced by any one of a compressor, a refrigerant, and an evaporator, and liquid nitrogen and dry ice, and a vortex tube ([0085] of Voznesensky)..
Regarding claim 7, 12 and 19, Voznesensky in view of Schaefer teaches wherein the heat transfer unit is one of a box-shaped sealed space part and cover-shaped sealed space part, which is selectively opened, and in which a part of a human body is accommodated (fig.1 and 2, see also [0073] of Voznesensky).
Regarding claim 8, Voznesensky in view of Schaefer teaches the cold and hot thermal treatment device of claim 2 further comprising an insulator in a heat transfer passage provided between the heat production unit and the heat transfer unit ([0056] and [0093] of Voznesensky).
Regarding claim 10, Voznesensky in view of Schaefer teaches the cold and hot thermal treatment device of claim 9, wherein the hot heat produced by the heat production unit is produced by a device selected from the group consisting of a thermoelectric element, an electrothermal wire, and a vortex tube ([0085] of Voznesensky).
Regarding claim 11, Voznesensky discloses the cold and hot thermal treatment device of claim 9, wherein the cold heat produced by the heat production unit is produced by a device selected from the group consisting of a compressor, a refrigerant, an evaporator, liquid nitrogen, dry ice, and a vortex tube ([0085] of Voznesensky).
Regarding claim 14-16, Voznesensky discloses the thermal treatment device of claim 13, wherein during a cycle of lowering the temperature of the thermal production unit from the maximum temperature to the minimum temperature, wherein during a cycle of raising the temperature of the thermal production unit from the minimum temperature to the maximum temperature; wherein during a cycle of lowering the temperature of the thermal production unit from the maximum temperature to the minimum temperature; wherein during a cycle of raising the temperature of the thermal 
Voznesensky discloses that he programming unit 50 comprises a screen 52 and keyboard 54 and allows a user to enter a program comprising desired combinations of temperature levels and changes and current and voltage levels and changes.  Each one of the electrodes is preferably programmable independently. However, Voznesensky does specifically teach is gradually decreased to a predetermined minimum temperature according to a constant rate for temperature increase/decrease temperature further comprising a digital thermometer and a timer.
Schaefer teaches the thermal contrast therapy devices disclosed herein are configured to provide a sequence of alternating cooling periods and heating periods to one or more areas of a patient's body (abstract). Schaefer also teaches a system is configured to provide a substantially uniform rate of heat transfer across the effective surface area of the treatment pad [0114]. The system further may be configured to customized time (automatically adjust) duration for one or more periods, the number of periods in the treatment sequence (timer) ([0081], [0139], [0183], and see also fig.14A-1 to 14G-2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Voznesensky 
Regarding claim 18, Voznesensky in view of Schaefer teaches the thermal treatment device of claim 16 further comprising: an insulator positioned in a thermal transfer passage provided between the thermal production unit and the thermal transfer unit; and a thermal sensor positioned at a distal end of the thermal transfer unit ([0056] and [0093] of Voznesensky).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/TIGIST S DEMIE/Examiner, Art Unit 3794